Citation Nr: 1209705	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-15 273	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to May 1, 1992, for the grant of a total rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to January 21, 1987, for the grant of a 40 percent rating for a seizure disorder.


REPRESENTATION

Appellant represented by:	Robert F. Howell, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 1989 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and a May 2004 decision by the RO in San Diego, California. 

The claim for an earlier effective date for a 40 percent rating for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A November 1996 rating decision granted entitlement to TDIU effective from November 28, 1995.

2.  The Veteran thereafter perfected an appeal as to the effective date assigned his TDIU in the November 1996 rating decision.

3.  An August 2002 rating decision thereafter granted May 1, 1992, as the effective date for the grant of his TDIU.

4.  In August 2003, the Veteran notified the RO that he wanted to withdraw his appeal as to his claim for an earlier effective date for the grant of his TDIU prior to the promulgation of a decision in the appeal by the Board.

5.  Also in August 2003, the Veteran filed a new claim for an effective date prior to May 1, 1992, for the grant of his TDIU.



CONCLUSIONS OF LAW

1.  The November 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  The Veteran's appeal for an effective date earlier than May 1, 1992, for a TDIU is denied as a matter of law and the appeal is dismissed.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-1404 (2011); Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

However, the Board notes that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  As discussed in more detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law. Therefore, the Board finds that the VCAA does not apply.  Id.   

The Earlier Effective Date Claim

It is argued that the appellant is entitled to an earlier effective date for TDIU since 1970 because his seizure disorder caused him to be unable to work since that time.  In this regard, it is alleged that the Veteran never intend to withdraw his appeal as to the effective date assigned his TDIU in the November 1996 rating decision and his current appeal should be consider to arise from that rating decision and not the May 2004 rating decision.

If a Veteran files a claim for compensation with VA, and the claim is disallowed, he has the right to appeal that denial to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  If the Veteran does not perfect an appeal, however, the rating decision becomes final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(a), 20.1103 (2011).  Similarly, Board decisions are final on the date issued.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2011).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(West 2002); 38 C.F.R. § 3.400(o)(2) (2011); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (2011).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the facts of this appeal are not in dispute.  A November 1996 rating decision granted service connection for a TDIU effective from November 28, 1995.  The record than shows that the Veteran perfected an appeal as to the effective date assigned his TDIU in the November 1996 rating decision.  An August 2002 rating decision thereafter granted May 1, 1992, as the effective date for the grant of the TDIU.  

In August 2003, the Veteran received writings from the Veteran and his representative in which they notified the RO that the claimant wanted to withdraw his appeal as to his claim for an earlier effective date for the grant of his TDIU.  Specifically, in the August 2003 statement in support of claim the Veteran stated as follows, "I am satisfied with the decision outlined in your award letter dated September 19, 2002.  In am satisfied with the grant of 100% unemployability and the effective date of May 1, 1992.  I wish to withdraw this appeal which includes both issues on the SSOC dated 7/2/03.  I consider this matter closed."  

The Board finds that these August 2003 writings from the Veteran and his representative are clear and unequivocal as to his intent to withdraw his appeal as to the effective date assigned his TDIU in the November 1996 rating decision.  See 38 C.F.R. § 20.204(b) (2011) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  Moreover, the Board notes that these writing where received by the RO prior to the promulgation of a decision in the appeal by the Board.  Id.  Accordingly, the Board finds that these writings acted to withdraw his appeal. 

The Veteran and his representative claim that the appellant thereafter timely revoked his withdrawal in the second writing that was received by the RO in August 2003.  In this regard, the Board notes that in the same August 2003 writing from the Veteran's representative and in a separate August 2003 statement in support of claim from the appellant, also received by the RO on the same day he withdrew his appeal, the appellant also argued that he was entitled to an earlier effective date for the grant of his TDIU.  Specifically, in the August 2003 statement in support of claim, the Veteran stated as follows, "I wish to open a claim for an earlier effective date for my 100% evaluation prior to May 1, 1992.  I wish for this claim to be readjudicated."  

The Board finds that these second writings are also clear and unequivocal as to the Veteran's intent to file a new claim for an earlier effective date for a TDIU prior to May 1, 1992.  Moreover, the Board finds that nothing in these writings demonstrated that claimant's intent to revoke his August 2003 withdrawal of his appeal as to the effective date assigned his TDIU in the November 1996 rating decision.  Instead, the Board finds, as did the RO, that these second writings acted as a new claim for an earlier effective date for a TDIU prior to May 1, 1992.  

Furthermore, a review of the record on appeal does not reveals that the Veteran has ever plead that there was clear and unmistakable error in the effective date assigned his TDIU in the November 1996 rating decision.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-140 4 (2011).  

Therefore, the Board finds that the November 1996 rating decision became final when the Veteran withdrew his appeal in August 2003.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

In a subsequent May 2004 rating decision, the RO denied the Veteran's August 2003 claim for an effective date prior to May 1, 1992, for the grant of his TDIU.  

In this regard, the Court of Appeals for Veterans Claims (Court) held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that there is no free-standing claim for an earlier effective date, and that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-140 4 (2011).  In spite of the Court's holding in Rudd, the RO adjudicated the Veteran's freestanding earlier effective date claim in the May 2004 rating decision.  However, although the RO did not abide by the Court's holding, the Board is still obligated to adhere to the law.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (holding that the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]").  

Therefore, because the November 1996 rating decision became final when the Veteran withdrew his appeal, his appeal for an earlier effective date for his TDIU prior to May 1, 1992, must be denied as a matter of law because the Board may not review a free-standing claim for an earlier effective date.  See Rudd, supra; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, the appeal is dismissed.  Id; Also see 38 U.S.C.A. §§ 7104, 7105(d)(5), 7111 (West 2002). 


ORDER

Entitlement to an effective date prior to May 1, 1992, for the grant of TDIU is denied as a matter of law and the appeal is dismissed. 


REMAND

As to the claim for an earlier effective date for the award of a 40 percent rating for a seizure disorder, in June 1989 the Veteran filed a notice of disagreement with the February 6, 1989, effective date assigned the 40 percent rating for his seizure disorder in the March 1989 rating decision.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  While a subsequent January 1990 rating decision thereafter assigned January 21, 1987, as the effective date for the grant of the 40 percent rating for the Veteran's seizure disorder, the RO did not thereafter issue a statement of the case as to this claim.  38 C.F.R. § 19.29 (2011).  Therefore, the Board finds that this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A review of the record on appeal reveals that the Veteran has been in receipt of Social Security Administration disability benefits since 1990.  However, while some of his records from the Social Security Administration were received by the RO in February 2004, not all of his records were obtained.  Therefore, while the appeal is in remand status, all of his records in connection with his 1990 Social Security Administration disability award should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(d); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (holding that VA has a duty to acquire both the Social Security Administration decision and the supporting medical records pertinent to a claim).  

Accordingly, this issue is REMANDED to the RO for the following actions:

1.  The RO should contact the Social Security Administration and request copies of all of the Veteran's records in connection with his 1990 Social Security Administration disability award.  All action to obtain the requested records should be documented fully in the claims file.

2.  The RO should issue a statement of the case as to the claim for an effective date prior to January 21, 1987, for the award of a 40 percent rating for a seizure disorder.  If the Veteran files a timely substantive appeal as to this issue, it should be returned for review by the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


